Gorski, J. (dissenting in part).
I must respectfully dissent in part. Although I agree with the ultimate conclusion of the majority that reversal is required in this case, I conclude, unlike my colleagues, that defendant’s indelible right to counsel attached prior to July 17, 1997. On May 31, 1996, defendant agreed to meet with the police at 10:00 a.m. for an interview in connection with the disappearance of his girlfriend. At approximately 9:30 a.m. that day, the investigating officer received a telephone call from the office of the Public Defender informing him that a specified attorney would accompany defendant when he met with the police that day, and that they would arrive at 11:00 a.m. Defendant and the attorney in fact arrived at the police station for the interview shortly after the designated time. In my view, the act of defendant in contacting the office of the Public Defender, the act of personnel from that office in rescheduling the interview so that an attorney for defendant could be present, and the act of the attorney from that office in accompanying defendant to the interview “adequately apprised the police that [defendant] had retained an attorney with re-
*1656spect to the matter under investigation and that he wished his attorney to be present during questioning” (People v Ellis, 58 NY2d 748, 750 [1982]). Although defendant allegedly told the investigating officer that the attorney “was there so [defendant] didn’t say anything to hurt his Family Court case,” I cannot agree with the majority that defendant’s alleged statement is sufficient to establish that the attorney had not been retained “in the matter at issue” prior to July 17, 1997 (People v West, 81 NY2d 370, 373-374 [1993]). Indeed, inasmuch as the Family Court proceedings in question involved the two children of defendant and his then-missing girlfriend, it is difficult to conceive how the matters could be construed as unrelated. I note in addition that the attorney also accompanied defendant to a subsequent polygraph examination conducted in connection with the girlfriend’s disappearance. I therefore conclude that the suppression court erred in refusing to suppress the statements made by defendant to the confidential informant (Cl) prior to July 17, 1997 and would grant that part of defendant’s omnibus motion seeking to suppress those statements as well as those made to the Cl after that date. Present — Scudder, P.J., Fahey, Carni and Gorski, JJ.